Exhibit 10.8
 
SECURITY AGREEMENT
 
This Security Agreement (this "Agreement") is made on the 315t day of July,
2009, by and between THE NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY ("Secured
Party"), having an address at 36 West State Street, PO Box 990, Trenton, New
Jersey 08625-0990, and X-FACTOR COMMUNICATIONS, LLC, a New York limited
liability company, having an address at 3 Empire Blvd, South Hackensack, New
Jersey 07606 ("Debtor").
 
RECITALS:
 
A. Pursuant to a Convertible Loan Agreement, of even date herewith (the "Loan
Agreement"), by and between the Debtor and the Secured Party, the Secured Party
has agreed to provide a Loan to the Debtor, evidenced by a secured Convertible
Note of the Debtor.
 
B. To secure all current and future obligations and indebtedness of the Debtor
to the Secured Party, the Debtor has agreed to grant to the Secured Party a
continuing valid first priority general lien, possibly subject to certain future
liens that may be granted to Debtor's institutional lenders (with Secured
Party's approval), upon and a security interest in certain assets of the Debtor,
on the terms and conditions provided herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. DEFINITIONS: As used herein, the term:
 
A.      "Obligations and Indebtedness" shall mean any and all indebtedness which
may now or hereafter be owing by the Debtor to the Secured Party, whether
secured by pledge or lien upon or security interest in its properties, or in the
properties of any other person, firm or corporation, whether such indebtedness
is absolute or contingent, joint or several, matured or unmatured, direct or
indirect, and whether the liability for such indebtedness is as principal,
surety, endorser, guarantor or otherwise, and the performance and fulfillment by
the Debtor of all of the terms, conditions, promises, covenants and provisions
contained in this Security Agreement, and any other agreement to which the
Debtor and the Secured Party are parties or otherwise bound.
 
B.      "Accounts" or "Accounts Receivable" shall mean the Debtor's rights to
payment for goods and Equipment (as hereinafter defined) sold, rented or leased,
or services performed and includes open accounts, installment contracts
receivable, notes, bills, acceptances, leases and all other forms or obligation
for goods sold or services rendered, whether the same now exist or are hereafter
created or possessed by the Debtor.
 
 
 

--------------------------------------------------------------------------------

 
 
C.       "Inventory" shall mean all of the products sold or to be sold by the
Debtor, and all work in process and materials used or consumed by the Debtor in
connection with the sale of the products, now existing or hereafter arising, and
shall also include all packing, shipping, advertising and promotional materials
and supplies.
 
D.       "Equipment" shall mean all machinery, equipment (including but not
limited to, cash registers, computers, safes and display fixtures), vehicles,
trailers, trucks, automobiles, trade styles, furniture and fixtures, now
existing or hereafter arising, of the Debtor.
 
E.       "Other Assets" shall mean all contract rights, chattel paper, leasehold
improvements and general intangibles, including, without limitation, goodwill,
patents, trademarks, trade names, art work, catalogs, brochures, merchandising,
promotional and advertising material, blueprints, mailing lists, designs,
product lines, research and development and other personal property of the
Debtor, whether the same now exist or are hereafter created or possessed by the
Debtor.
 
F.          "Collateral" shall mean all Accounts Receivable, Inventory,
Equipment, and Other Assets of the Debtor, now existing or hereafter acquired or
arising, and their respective proceeds, cash and non-cash, as well as all
Collateral referenced in any Financing Statement (Form UCC-1) filed by Secured
Party and/or the Debtor. In addition, the Collateral will also include the
negative pledge granted by Debtor to Secured Party with respect to all its
Intellectual Property assets.
 
G.       "Intellectual Property" shall mean any and all worldwide industrial and
intellectual property rights and all rights associated therewith, including all
patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof, all
inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data,
proprietary processes and formulae, algorithms, specifications, customer lists
and supplier lists, all industrial designs and any registrations and
applications therefor, all trade names, logos, common law trademarks and service
marks, trademark and service mark registrations and applications therefor,
Internet domain names, Internet and World Wide Web URLs or addresses, all
copyrights, copyright registrations and applications therefor, and all other
rights corresponding thereto, all mask works, mask work registrations and
applications therefor, and any equivalent or similar rights in semiconductor
masks, layouts, architectures or topology, all computer software, including all
source code, object code, firmware, development tools, files, records and data,
all schematics, netlists, test methodologies, test vectors, emulation and
simulation tools and reports, hardware development tools, and all rights in
prototypes, breadboards and other devices, all databases and data collections
and all rights therein, all moral and economic rights of authors and inventors,
however denominated, and any similar or equivalent rights to any of the
foregoing, and all tangible embodiments of the foregoing.
 
H. Except as heretofore modified, all terms used herein which are defined in the
Uniform Commercial Code of the State of New Jersey as from time to time in
effect (the "Code") shall have the same meaning herein as in the Code.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.      DEBTOR'S PLACES OF BUSINESS: The Debtor warrants that the primary place
of business is the address and location designated as such on Schedule A,
annexed hereto and made a part hereof. The Debtor further warrants that all
records relating to the Collateral are and will be located at said premises and
shall not be removed therefrom. In addition to the primary places of business,
the Debtor further warrants that the Collateral is located only at the locations
set forth on Schedule A, and at no other places. The Debtors shall notify
Secured Party in writing of any changes or discontinuance of its respective
place of business, of any other places at which either of them may hereafter
conduct business, and any change in the place where the Collateral shall be
located and kept, all at least fifteen (15) days prior to any such change.
 
3.        GRANT OF SECURITY INTEREST: As security for the prompt performance and
payment in full by the Debtor of all of its respective Obligations and
Indebtedness, the Debtor hereby assigns, transfers, pledges and grants to the
Secured Party a continuing general lien upon and a security interest in the
Collateral, whether now existing or hereafter acquired by way of replacement,
substitution, addition, accession or otherwise, and all books and records of
account, documents and papers relating to such Collateral. The security interest
and lien created and provided for herein shall, without break in continuity and
without further formality or act, continue in and attach to all proceeds thereof
no matter how or when arising and regardless of the nature thereof. In addition
to the foregoing, upon execution of this Agreement, Debtor shall execute and
deliver to the Secured Party a Patent Trademark and Copyright Security Agreement
with respect to its Intellectual Property (the "Intellectual Property Security
Agreement"), which Intellectual Property Security Agreement shall be held in
escrow by the Secured Party as provided herein and released upon a default
hereunder.
 
4.      COLLATERAL CONTROL: The Borrower agrees that it will not transfer, or
cause to have been transferred, title to or possession of any interest in the
Collateral, or any part thereof, other than in the normal course of business, to
any person or entity, without the prior express written consent of the Secured
Party (except for Permitted Encumbrances set forth in Schedule B). The Debtor
shall provide the Secured Party promptly with any information concerning the
Collateral which shall be reasonably required by the Secured Party. So long as
no event of default exists under this Agreement or the Transaction Documents,
the Debtor shall be entitled to receive and collect, comprise and settle all
proceeds of its Collateral. Upon a default under this Agreement or the
Transaction Documents, the Debtor's right to collect said proceeds shall be
terminated and the Debtor shall hold all of said proceeds in trust for the
account of the Secured Party in a separate lock box or specifically designated
account, and shall deliver the same of the Secured Party in the identical form
received.
 
5.      TITLE; LIENS: (a) The Debtor hereby represents and warrants that it is
or will be, at the time additional property of such nature is acquired by the
Debtor, the absolute owner of the Collateral, with full right to pledge, assign,
transfer and create a security interest therein, free and clear of all claims
and demands of all other persons or entities, except as may be permitted by this
Agreement or the Loan Agreement. The Debtor shall not grant, create, permit or
suffer to exist any additional lien upon or security interest in the Collateral
in favor of any party other than the Secured Party, except as may be permitted
by sub-paragraph (b) and (c), below.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(b) The Secured Party hereby acknowledges that the Debtor may, from time to
time, seek financing or credit in connection with its business and/or
operations, from a state or federally chartered institutional lender ("Bank").
The Secured Party hereby agrees to subordinate the liens on the Debtor's
collateral (except Intellectual Property) granted herein to the extent of the
aggregate amount of $125,000, to any liens granted to a Bank for the purposes
expressed above ("Senior Indebtedness"). To effect such subordination, the
Secured Party agrees to execute a valid and binding inter-creditor agreement
with any such Bank in form and substance reasonably acceptable to the Secured
Party's counsel. Nothing in this Paragraph 5 (b) shall obligate Secured Party to
diminish any rights other than the subordination of the priority of the liens in
Debtor's collateral granted to the Secured Party in this Security Agreement in
favor of such Bank, and then only to the extent of $125,000 nor to take any act
or enter into any agreement that is inconsistent with the board action of
Secured Party authorizing the transactions associated with this Agreement. Any
amount in excess of $125,000 requires the express prior written consent of
Secured Party authorizing the transaction associated with this Agreement. Said
consent shall not be unreasonably withheld. The aggregate amount of Unsecured
Borrowings as set forth in Schedule A of the Convertible Loan Agreement shall
not exceed $500,000 without the express prior written consent of the Secured
Party.
 
(c) The Secured Party hereby acknowledges that the Debtor has granted JP
MorganChase a first lien on all business assets of the Debtor, including
intellectual property to secure a line of credit not to exceed $100,000.
 
6.      PERFECTING SECURITY INTEREST: The Debtor agrees to perform any and all
steps requested by the Secured Party to perfect the security interest granted
herein by way of filing notices of lien, financing statements, control
agreements continuation statements or amendments thereto, and grants to the
Secured Party the right to file any of the above in which a debtor's signature
is required under the Code. Where Collateral or any of the proceeds thereof are
in the hands of third parties, agents or custodians of the Debtor, it shall,
after default and on the Secured Party's request, notify such third parties,
agents or custodians of the Secured Party's security interest therein, and
instruct them to hold the same for Secured Party's account and subject to
Secured Party's instructions.
 
7.      TAXES, CHARGES: The Debtor shall pay, when due, all taxes, assessments
and other charges lawfully levied or assessed upon the Collateral subject to the
Secured Party's security interest, and if such taxes, assessments or charges
remain unpaid after the date fixed for payment of same, or if any lien shall be
claimed which in the Secured Party's opinion might create a valid obligation
having priority over the rights granted to the Secured Party herein, the Secured
Party may, upon notice to the Debtor, pay those taxes, assessments, charges or
claims, and the amount thereof shall be added the Obligations and Indebtedness
hereby secured. All expenses incurred by the Secured Party (including, but not
limited to, attorney's fees) in protecting, enforcing or foreclosing the
security interest granted to the Secured Party hereunder, whether through
judicial proceedings or otherwise, or in defending or prosecuting any actions or
proceedings arising out of or related to the Secured Party's transactions with
the Debtor, as applicable, shall be borne and paid for by the Debtor, and, until
paid, shall be added to the Obligations and Indebtedness hereby secured. Any
additional indebtedness created or incurred
pursuant to the provisions of this Paragraph 7, shall bear interest at the rate
of default interest as set forth in the Transaction Documents) per month until
paid, subject to the limitations of applicable law.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
8.      DEFAULT: (i) Upon the happening of an event that constitutes an "Event
of Default" under the Loan Agreement, or (ii) in the event of a breach by the
Debtor of this Agreement or any agreement herein contained or referred to if
such breach is not cured within any applicable grace period, or (iii) if, in the
reasonable judgment of the Secured Party, the Debtor has taken action or has
failed to take action which has resulted or will result in a material impairment
of the Collateral, the Secured Party shall have the right, without notice to the
Debtor, file the Intellectual Property Security Agreement held in escrow, to
foreclose the lien and security interest granted herein by any available
judicial procedure, and without notice to take possession of the Collateral, and
all books and records of account, documents and papers relating thereto, without
judicial process, and to enter any premises where the same may be located for
the purpose of taking possession of or removing same. Upon the occurrence of an
Event of Default, the Secured Party shall have the right to sell, lease or
otherwise dispose of all or any part of the Collateral, either at public or
private sale, in lots or in bulk, for cash or for credit, under the provisions
of the Code or any other law(s) that may be applicable, and it shall have the
right to purchase at any such sale free of any right of redemption which is
hereby expressly waived by the Debtor. Unless Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognizable market, the Secured Party shall give the Debtor reasonable notice
of the time and place of any public sale thereof or of the time after which any
private sale or intent to purchase is to be made. The requirement of reasonable
notice shall be met if such notice is given as provided herein, at least ten
(10) days before the time of sale or disposition. The proceeds of any sales,
collections or other dispositions of Collateral shall be applied first to the
reasonable expenses of retaking, holding, storing, processing, preparing for
sale, collection and the like, and then to the satisfaction of the Obligations
and Indebtedness of the Debtor, application as to particular Obligations and
Indebtedness or as to principal or interest to be in the Secured Party's sole
discretion. The Debtor shall be liable for and shall pay to the Secured Party on
demand any deficiency that may remain after any disposition as herein provided.
In addition to the foregoing, the Secured Party shall have all other rights, as
a secured party, under the Code and any other applicable law(s).
 
9.      POWER OF ATTORNEY: The Debtor irrevocably makes, constitutes and
appoints the Secured Party, any of its officers, employees or agents as its
attorneys-in-fact, with full power of substitution, to receive, open and dispose
of all mail addressed to the Debtor. Until satisfaction and payment of all
Obligations and Indebtedness, the Secured Party shall have the irrevocable right
and authority to direct post office authorities, by notice given in the name of
the Debtor and signed by the Secured Party or any agent thereof, to deliver all
such mail to whatever address the Secured Party may designate. The Secured Party
is hereby authorized to sign and endorse and use the name of the Debtor or any
trade name or bank name, upon any and all checks, drafts, acceptances, money
orders, notes and other similar instruments, by designated officers, employees
or agents, and the Debtor hereby releases any bank, trust company or other
institution accepting any of those instruments from any liability arising
therefrom. The powers contained in this Paragraph 9 shall be and become
effective only upon the happening of a default
under, or breach of the Transaction Documents or a default or breach hereunder,
and shall be used solely for the purpose of protecting the security interest
granted herein.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
10.       TERM: The lien, rights and security interest granted to the Secured
Party hereunder shall continue in full force and effect until the final payment
and full performance of all Obligations and Indebtedness of the Debtor to the
Secured Party or the loan disbursed under the Loan Agreement is fully converted.
 
11.       SUCCESSORS AND ASSIGNS: This Agreement is subject to modification only
in writing, and cannot be changed orally. All of the rights, privileges,
remedies and options given to the Secured Party shall inure to the benefit of
its successors and assigns; and all of the terms, conditions, promises,
covenants, provisions and warranties of this Agreement shall inure to the
benefit of and shall bind the Debtor, its respective successors and assigns. The
Debtor cannot assign this Agreement without the written consent of the Secured
Party. All attempts to assign the Agreement without such consent shall be null
and void.
 
12.           MISCELLANEOUS:
 
12.01. Entire Understanding; Amendment. This Agreement and the documents
referenced herein represent the entire understanding of the parties hereto with
respect to the subject matter hereof and thereof, and supersede all prior and
contemporaneous negotiations, understandings and agreements, written or oral,
between the parties hereto with respect to the subject matter hereof and
thereof, all of which prior agreements and understandings are hereby rendered
null and void. This Agreement may not be amended or modified except by a writing
executed by the parties hereto.
 
12.02. No Waiver. No waiver of any provision hereof shall be effective unless
set forth by a written instrument signed by the parties hereto.
 
12.03. Counterparts. This Agreement may be signed in counterparts, all of which
shall be considered an original and together they shall constitute one
agreement.
 
12.03. Headings. Paragraph and Section headings contained in this Agreement are
for convenience of reference only and shall not be deemed a part of this
Agreement.
 
12.04 Jurisdiction. This Agreement and the performance of the parties hereunder
shall be construed and interpreted in accordance with the laws of the State of
New Jersey, wherein it was negotiated and executed, and the parties hereunder
consent and agree that the State and Federal Courts which sit in the State of
New Jersey shall have jurisdiction with respect to all controversies and
disputes arising hereunder.
 
12.05. WAIVER OF JURY TRIAL AND SETOFF. THE DEBTOR HEREBY WAIVES THE RIGHT TO
INTERPOSE COUNTERCLAIMS OR SETOFFS OF ANY KIND AND DESCRIPTION IN ANY LITIGATION
ARISING HEREUNDER AND WAIVES THE RIGHT IN ANY LITIGATION WITH SECURED PARTY
(WHETHER OR
NOT ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT) TO TRIAL BY JURY.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
12.06. Construction. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law. If any such provision shall be prohibited by or invalid under
any law, such provision shall be effective to the extent permitted by such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
12.07 Rights Cumulative; Forbearance. The rights, powers and remedies given to
the Secured Party under this Agreement shall be in addition to and not in lieu
of all rights, powers and remedies given to it by virtue of any other document
or instrument executed and delivered by the Debtor and the Secured Party or to
which the Debtor and the Secured Party are both parties or both otherwise bound,
or otherwise available to the Secured Party under the law or in equity. Any
forbearance, failure or delay by the Secured Party in exercising any right,
power or remedy under this Agreement or in any other documents or instrument
executed and delivered by the Debtor and the Secured Party or to which the
Debtor and the Secured Party are both parties or both otherwise bound, or
otherwise available to the Secured Party shall not be deemed to be a waiver of
such right, power or remedy, nor shall any single or partial exercise of any
right, power or remedy preclude the further exercise thereof.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement the
day and year first above written.
 

  DEBTOR          
X-FACTOR COMMUNICATIONS, LLC
A Nevi York limite liability company
         
 
By:
 [f8kex10viii_jpg12.jpg]    
Name: Charles Saradino
   
Title: President & CEO
            SECURED PARTY:           NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY  
          By:       Name: Teri Dunlop     Title: Director-Closing Services  

 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF NEW JERSEY :ACKNOWLEDGMENT
ss.:
 
COUNTY OF /ek4F/V :                ‘11AC
 
BE IT REMEMBERED, that on this 31st day of 4 • 2019, before me, the subscriber,
an Attorney-at-Law of the State of New Jersey, personally appeared CHARLES
SARACINO of X-FACTOR COMMUNICATIONS LLC , a limited liability company, who, I am
satisfied is the person who executed the foregoing Instrument on behalf of said
limited liability company, and who thereupon acknowledged that he signed and
delivered said Instrument as member, and that said Instrument is the voluntary
act and deed of said limited liability company.
 

 
[f8kex10viii_jpg13.jpg] (,1/4' 066d
  1/14-pyJR/92_   1477-og iv Ey pr-- 1,9-141



 
 

--------------------------------------------------------------------------------

 
 
STATE OF NEW JERSEY :ACKNOWLEDGMENT
ss.:
 
 
COUNTY OF MERCER
 
BE IT REMEMBERED, that on this 31st day of July, 2009, before me, the
subscriber, personally appeared TERI DUNLOP, who, being by me duly sworn, did
depose and make proof to my satisfaction that she is the DIRECTOR — CLOSING
SERVICES of the NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY, the authority
mentioned in the within Instrument; that the execution, as well as the making of
this Instrument, has been duly authorized by a proper resolution of the Board of
Members of said authority; and said Instrument was signed and delivered by said
officer as and for the voluntary act and deed of said authority.
 
                                        ________________________________
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Primary Places of Debtor's Business
 
3 Empire Blvd.
South Hackensack, New Jersey 07606
 
Additional Collateral Locations:
 
350 Boulevard East (Level 3, Tier 1)
Weehawken, New Jersey
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
PERMITTED ENCUMBRANCES
 

Secured Party  Filing Number Filing Date       JPMorganChase Bank, N.A. 24239981
July 2, 2007

 
 

--------------------------------------------------------------------------------